                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 TITUS HENDERSON,

                              Plaintiff,
        v.
                                                                          ORDER
 CATHY A. JESS, TIM HAINES, L.R. IVERSON,
 VICKI SEBASTAIN, PETER HUIBREGTSE,                                     18-cv-680-jdp
 T. OVERBO, CHAPLAIN EWING, G. BOUGHTON,
 A. BROADBENT, and CO II BARTELS,

                              Defendants.


       Plaintiff Titus Henderson, appearing pro se, is an inmate at Green Bay Correctional

Institution. He alleges that defendant prison officials denied him religious meals and property.

I granted him leave to proceed on claims under the First Amendment, Eighth Amendment,

Equal Protection Clause of the Fourteenth Amendment, and the Religious Land Use and

Institutionalized Persons Act. See Dkt. 9.

       Henderson has filed a motion for reconsideration of my order screening the complaint.

I will deny Henderson’s motion because he has not pointed out any claims that I missed. He

states that the screening order did not include a discussion of an Eighth Amendment claim for

denial of food during Ramadan. But I did discuss that type of claim and allow him to proceed

on Eighth Amendment claims against defendants Jess, Overbo, Huibregtse, Haines, Boughton,

Sebastian, Ewing, Iverson, Broadbent, and Bartels for denying him meals. Id. at 7–8.

       Similarly, Henderson says that I did not explain how the denial of food during Ramadan

violated RLUIPA. But I stated that Henderson could proceed on RLUIPA claims for the same

reasons that he could bring free-exercise claims under the First Amendment. Id. at 6. One of

those claims is that defendants denied him religious meals. Id. at 4.
       Henderson also states that he is not allowed to use the e-filing program at GBCI because

the warden makes him use a pencil or crayon, which is difficult for the e-filing scanners to pick

up. If Henderson believes that this decision has violated his rights, he needs to raise it in a

separate lawsuit. If what he means is that his right of access to the courts is being violated, I

could consider that issue within this lawsuit. But this does not appear to be a problem that

requires court intervention. Henderson is still able to mail documents to the court, as he would

have to if he were at a prison that is not part of the e-filing program.



                                             ORDER

       IT IS ORDERED that plaintiff Titus Henderson’s motion for reconsideration of the

court’s October 25, 2018 order screening his complaint, Dkt. 22, is DENIED.

       Entered February 27, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
